O’NIELL, J.
The plaintiff sued for $1,000 damages for personal injuries alleged to have been suffered by falling into an underground cistern on the defendant’s premises, and for $500 punitory damages. Her suit was dismissed on an exception of no cause of action. She did not appeal, but filed another suit for $5,000 actual damages and for $2,500 punitory damages, on the same cause of action, without reference to her former suit.
The defendants filed pleas of res ad judicata, which were overruled, and, after answering the petition, filed pleas of estoppel, asserting that the plaintiff was estopped and bound by her allegations in her former suit.
Judgment was rendered in favor of the plaintiff for $500 against'the defendant railroad company, and the latter has appealed.
As the plaintiff has not alleged any reason for increasing her demand from $1,500 to $7,-500, and as her counsel have suggested no reason why she should not be bound by her judicial averments in her former suit upon this cause of action, we conclude that the increase of the demand was made for no other purpose than to bring the case within the jurisdiction of this court, and that the increase in the demand is not otherwise serious. No motion has been made to dismiss the appeal, and, except for the want of jurisdiction, it has been properly brought up.
It is therefore ordered that this appeal be transferred to the Court of Appeal, Second Circuit, parish of Natchitoches; the appellant to pay the cost of the appeal to’ this court.